
	

113 HR 2816 IH: FHA Alternative Credit Pilot Program Reauthorization Act of 2013
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2816
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Al Green of Texas
			 (for himself, Ms. Chu,
			 Mr. Hinojosa,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Carson of Indiana,
			 Mr. Cleaver,
			 Mr. Perlmutter, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To extend the pilot program under section 258 of the
		  National Housing Act that establishes an automated process for providing
		  alternative credit rating information for mortgagors and prospective mortgagors
		  under certain mortgages.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Alternative Credit Pilot Program
			 Reauthorization Act of 2013.
		2.Extension of pilot
			 programSection 258(d) of the
			 National Housing Act (12 U.S.C. 1715z–24(d)) is amended by striking
			 5-year and inserting 10-year.
		
